       Case 1:19-cv-01501-BKS-ML Document 16 Filed 05/14/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK

DEBORAH LAUFER,


                   Plaintiff,                         Case No.1:19-cv-1501(BKS/ML)
V.


LAXMI & SONS, LLC

                 Defendant.




                                  CERTIFICATE OF SERVICE
        I hereby certify that on this the 14th day of May 2020 I served a true and correct copy of
the foregoing Correspondence along with the May 7, 2020 Order of the Honorable Judge Brenda
K. Sannes in case number 1:19-cv-01324 on the Defendant by Regular Mail to:

Laxmi & Sons LLC
110 Columbia Turnpike
 Rensselaer, New York 12144

       Dated: New York, New York
             May 14, 2020



      __________________
       Peter Sverd, Esq.
Case 1:19-cv-01501-BKS-ML Document 16 Filed 05/14/20 Page 2 of 2
